DETAILED ACTION

Currently pending claims are 1 – 20.


Claim Objection
Claims 8 and 15 are objected to because of the following informalities: “one or more processors” should be replaced with “one or more hardware processors (or a processor devices)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //
Claims 4 and 16 are objected to because the following informalities: “includes and algorithm” should be replaced with “includes an algorithm”.  Appropriate correction(s) is (are) required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 7, the phrase "similar to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Double Patenting 
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 20 are rejected under the judicially created doctrine of provisional obviousness-type double patenting as being unpatentable over claim 1 – 20 of U.S. Patents 10,482,288 & 10,121,025. Although the conflicting claims are not identical, they are not patentably distinct from each other – accordingly, because the listed claims of U.S. Patent virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 9, 12 – 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogers et al. (U.S. Patent 2018/0041571).  


As per claim 8 (Claim 1 & 15), Roger teaches a device, comprising: 
one or more memories; and 
one or more processors communicatively coupled to the one or more memories, configured to: 
receive content data associated with a content provider,  Attorney Ref. No. 0104-0057C3the content data (Rogers: Para [0056] Line 4 – 8: a device can receive a file (e.g. content data) that includes content (e.g. a song or other media content) and its associated blockchain) including: 
data identifying content, and data for verifying that the content has not been changed (Rogers: Para [0100], Para [0063] Line 1 – 12 / Line 19 – 23, Para [0061] and Para [0057]: (a) a content identifier can be stored at the blockchain (Para [0100] Line 6 – 9) such as the title / artist of the song – i.e. the identification data of the content (Para [0063]) (included in a file wrapper which can be uploaded to the blockchain), and (c) verifying the reliability of the information such as the transaction record(s) indicating what was (has been) edited on the content itself (e.g. music data or other media data) – i.e tracking (e.g.) whether or not the content has been changed or not (as part of reliability information which is also included in the file wrapper)); 
generate a blockchain associated with the content data (see above & Para [0032] Line 3 – 6 and Para [0057]: (a) implementing and generating a blockchain to store information about content and maintains a chronological log of interactions with the content and (e.g.) (b) the device can interact (i.e. access) with the blockchain to verify the “accuracy” of the received file (i.e. obtaining information regarding the media content)); 
validate content specified by the content data (Rogers: see above & Para [0062] / [0063] / [0057]: (a) (e.g.) performing a validation based on (e.g.) the analysis (evaluation) of the number of conflicting records stored in the transaction records that includes what was (has been) edited on the content itself (e.g. media content) – i.e. a degree of the accuracy and (b) creating a reliability score as the validation result corresponding to a measure of confidence whether the content is accurate or not); 
store validation results in the blockchain as a transaction (Rogers: see above & Para [0058] / [0015] / [0074]: (a) the reliability metric (score) as the validation result is included in the file wrapper which can be subsequently uploaded to the blockchain so that (b) the reliability metric information stored within the blockchain can be continuously updated (Para [0015]) and besides, (c) each of the actions (interactions) performed by the device (user) is logged as a transaction record which can be  stored in the blockchain (Para [0058] / [0074])), where the validation results comprise an evaluation score based upon a one or more parameters indicating a level of accuracy associated with the content (Rogers: see above & Para [0057] / [0058] and Para [0074]: (a) the device, after receiving the blockchain (i.e. the file <see above>), can verify the accuracy of the reliability information stored in the blockchain and update the record within the blockchain corresponding to the media content (Para [0057] / [0058]) – i.e. each unique context meaning of the reliability metric attributes, by itself, represents instructions for validating (i.e. how / what (e.g. parameters) to be validated) in the blockchain so as to (b) enable each device (user) to reach an independent conclusion of the reliability information stored in the blockchain (e.g. accept / decline / reject)) for helping increase reliability of data in the records (i.e. using consensus over a network to verify the “accuracy” of the received file (i.e. obtaining information regarding the media content so as to determine a trust score instead of from a single entity), as a whole (Para [0074])); and 
perform an action based on the validation results (Rogers: Figure 7 / E-706 & E-714: e.g. denying the access to the media content).

As per claim 2, Roger teaches wherein the content data includes incentive information specifying compensation available for performing validation of the content (Rogers: Para [0075] / [0055] / [0074] / [0077]: e.g. the content data can include the contact information regarding the royalty amounts associated with the media content which is qualified as one type of compensations for performing validation of the content such as after approving / denying the tagging associated with the attribute of the media content (e.g. a music player that reads DRE (access rights) information of the music content).  

As per claim 3, Roger teaches wherein an entity is compensated via a smart contract (Roger: Para [0056] Line 19 – 22: using smart contract access control mechnism to perform the required actions related to the stored content).  

As per claim(s) 5, 9, 12 and 19, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.   

As per claim 6 and 13, Rogers teaches the blockchain is a permissioned blockchain associated with a blockchain network; and the device is included in the blockchain network (Rogers: Figure 3 / E-308). 

As per claim 7, Rogers teaches a first value indicating a measure of confidence that quotes included in the content are accurate (Rogers: see above & Para [0057] / [0058] and Para [0074]: to verify the “accuracy” of the received file (i.e. obtaining information regarding the media content so as to determine a trust score instead of from a single entity), as a whole (Para [0074])). 

As per claim 14, Rogers teaches the blockchain includes a status identifier, the status identifier indicating whether the content is validated (Rogers: see above: a transaction record along with an associated (device / user) tag are used for tracking whether the content is validated). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 – 11 and 16 – 17 (PART I / 2) are rejected under 35 U.S.C. 103(a) as being unpatentable over Rogers et al. (U.S. Patent 2018/0041571), in view of Szeto et al. (U.S. Patent 2018/0018590).  

As per claim 4, 10 and 16, Szeto (& Roger) teaches wherein the blockchain contains validation information that includes an algorithm specifying instructions for validating the content (Szeto: Para [0052] / [0037] and Para [0091]: a machine learning model / algorithm and validation information ((incl.) similarity score) can be effectively integrated into a blockchain to validate and compare the (true / fake) confidential data information of user clients).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Fisher within the system of Rogers because (a) Rogers teaches, in a blockchain network, validating the reliability information regarding what was (has been) edited on the digital content (e.g. digital asset such as music data or other media data) – i.e. whether or not the digital content has been changed or not (see above), and (b) Szeto teaches, in a blockchain system, a machine learning model / algorithm and validation information ((incl.) similarity score) can be effectively integrated into a blockchain to validate and compare the (true / fake) confidential data information of user clients (see above). 

As per claim 11 and 17, Roger as modified teaches wherein the algorithm is associated with a machine learning model (Szeto: Para [0052] / [0037] and Para [0091]: a machine learning model / algorithm and validation information ((incl.) similarity score) can be effectively integrated into a blockchain to validate and compare the (true / fake) confidential data information of user clients).  

Claims 4, 10 – 11 and 16 – 17 (PART II / 2) are rejected under 35 U.S.C. 103(a) as being unpatentable over Rogers et al. (U.S. Patent 2018/0041571), in view of Fallah et al. (U.S. Patent 10,708,070).  

As per claim 4, 10 and 16, Fallah (& Roger) teaches wherein the blockchain contains validation information that includes an algorithm specifying instructions for validating the content (Fallah: Figure 6 / E-602 & E-606, Col. 10 Line 14 – 24 and Col. 9 Line 60 – 63: (a) a blockchain can effectively include a contract (Figure 6 / E-602 & E-606) that specifies a security access policy w.r.t. digital rights management (DRM) of digital assets, wherein (b) any parameter(s) and mechanism(s) associated with the access policy is qualified as a part of an algorithm (e.g.) the contract (algorithm) permits either a certain number or any number of times to access the digital asset such that (c) a transaction can be effectively validated if the transaction is consistent with the contract (specifide algorithm)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Fisher within the system of Rogers because (a) Rogers teaches, in a blockchain network, validating the reliability information regarding what was (has been) edited on the digital content (e.g. digital asset such as music data or other media data) – i.e. whether or not the digital content has been changed or not (see above), and (b) Fallah teaches, in a blockchain system, a validation algorithm (i.e. the access policy / contract) w.r.t. digital rights management (DRM) can be effectively includued within the blockchain such that a transaction can be effectively validated if the transaction is consistent with the contract (specifide algorithm) (see above). 

As per claim 11 and 17, Roger as modified teaches wherein the algorithm is associated with a machine learning model (Fallah: see above, Figure 6 & Col. 10 Line 19 – 21: the contract (specifide algorithm) is associated with a smart contract which can automatically perform monitoring the transaction and decreasing the number of the remaining accesses based on the specified contract (i.e. access policy) to validate the transaction – As such, it is qualified as one type of machine learning models).  

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rogers et al. (U.S. Patent 2018/0041571), in view of Fallah et al. (U.S. Patent 10,708,070).  

As per claim 18, Fallah (& Roger) teaches wherein the content data is included in a block of the blockchain that is different from a genesis block (Fallah: Figure 7 / E-701 – E-703 and Col. 5 Line 31 – 47: the content data included in a block of a blokchain can include, other than a gesisblock, a life block or a permission block for the connected device so as to provide a self-sovereign identity authenticates the connected device for the blockchain network).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Fisher within the system of Rogers because (a) Rogers teaches, in a blockchain network, validating the reliability information regarding what was (has been) edited on the digital content (e.g. digital asset such as music data or other media data) – i.e. whether or not the digital content has been changed or not (see above), and (b) Fallah teaches providing a more efficient blockchain system archituture wherein the content data included in a block of a blokchain can include, other than a gesisblock, a life block or a permission block for the connected device so as to provide a self-sovereign identity authenticates the connected device for the blockchain network) (see above). 

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rogers et al. (U.S. Patent 2018/0041571), in view of Wiig et al. (U.S. Patent 2017/0286880).  

As per claim 20, Wiig (& Rogers) teaches providing data used to display a validation indicator with the content, the validation indicator being based on the validation results (Wiig: Para [0317] / [0356]: (a) the blockchain creates a distributed digital content and provide the efficiency to verify the integrity of the entire chain and (b) the verification results (including the compliance attributes) can be displayed). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Wiig within the system of Rogers because (a) Rogers teaches, in a blockchain network, verifying the reliability information regarding what was (has been) edited on the digital content (e.g. music data or other media data) – i.e. whether or not the digital content has been changed or not (see above), and (b) Wiig teaches providing a user friendly mechanism in a blockchain system wherein the verification results (including the compliance attributes) associated with the block chain can be displayed (Wiig: Para [0317] / [0356]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2242 – 2020
---------------------------------------------------